      CASE 0:19-cv-02949-SRN-ECW Document 21 Filed 06/26/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Carl Green,
                                                 Case No. 19-cv-2949 (SRN/ECW)
               Plaintiff,

 v.                                                          ORDER

 Bayview Loan Servicing, Inc.,

               Defendant.



       Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated June 12, 2020, all the files

and records, and no objections having been filed to said Report and Recommendation,

       IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss Pursuant to

Rule 12(b)(6) [Doc. No. 3] is GRANTED and the Complaint is dismissed WITHOUT

PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 26, 2020                           s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge
